IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT NASHVILLE
                          Assigned on Briefs September 17, 2008

          STATE OF TENNESSEE v. JAMES EDWARD FARRAR, JR.

                      Appeal from the Circuit Court for Bedford County
                               No. 16183   Lee Russell, Judge



                    No. M2007-02006-CCA-R3-CD - Filed October 15, 2008


The defendant, James Edward Farrar, Jr., appeals from his Bedford County Circuit Court jury
conviction of bribing a witness. He claims that the verdict is not supported by legally sufficient
evidence and that the trial court erred in admitting into evidence a compact disc containing recorded
telephone calls that the State failed to properly authenticate. Because we disagree, we affirm the
judgment of the trial court

                 Tenn. R. App. P. 3; Judgment of the Circuit Court Affirmed

JAMES CURWOOD WITT , JR., J., delivered the opinion of the court, in which ROBERT W. WEDEMEYER
and J.C. MCLIN , JJ., joined.

John H. Norton, III, Shelbyville, Tennessee, for the appellant, James Edward Farrar, Jr.

Robert E. Cooper, Jr., Attorney General and Reporter; Benjamin A. Ball, Assistant Attorney General;
Charles F. Crawford, Jr., District Attorney General; and Michael D. Randles, Assistant District
Attorney General, for the appellee, State of Tennessee.

                                             OPINION

                On January 22, 2007, the Bedford County Grand Jury indicted the defendant on one
count of bribing a witness, see T.C.A. § 39-16-107 (2006), and one count of conspiracy to bribe a
witness, see id. § 39-12-103. The State charged that the defendant attempted to induce Amy Merlo,
a subpoenaed witness, to be absent from the trial of State of Tennessee v. Mark A. Buntley in the
Circuit Court of Bedford County, in order to prevent her from testifying against Mark Buntley. The
State alleged that the defendant offered to pay Ms. Merlo’s bond if she were arrested for contempt
of court and the he further offered money to Ms. Merlo so she would leave town on the day of trial.
After a two-day trial by jury, the jury returned a verdict of guilty on the count of bribery, a Class C
felony, and acquitted the defendant on the count of conspiracy to commit bribery. The defendant
was sentenced to six years’ imprisonment as a standard offender with a standard release eligibility.
                The defendant filed a timely appeal and challenges his conviction on two grounds.
First, the defendant asserts that the trial court erred in denying his motion in limine to prevent the
introduction of a compact disc containing recorded telephone conversations between Mr. Buntley,
Ms. Merlo, and the defendant. Second, the defendant challenges the sufficiency of the evidence to
sustain his conviction of bribing a witness.

                                                Motion in Limine

                The defendant takes issue with the admission into evidence of a series of telephone
calls, re-recorded on compact disc, in which the defendant and Mr. Buntley spoke with Ms. Merlo
regarding Mr. Buntley’s trial. The calls originated from the Bedford County Workhouse (the
workhouse) where Mr. Buntley was in custody prior to his trial for aggravated burglary and theft.1
The compact disc offered as evidence contained recordings of calls made by Mr. Buntley to the
defendant when the defendant used “three-way calling” to include Ms. Merlo in the conversations.
The defendant moved in limine and argued that the recorded telephone conversations, copied to
compact disc, were not properly authenticated and were therefore inadmissible.

                 In the motion hearing, the State called Lieutenant Trey Arnold of the Bedford County
Sheriff’s Department to testify about the telephone system at the workhouse. Lieutenant Arnold
testified that he had worked for the department for approximately 11 years. His primary duty was
the administration of the Bedford County Jail; however, he also managed technology for the entire
department, including the workhouse. He testified that the workhouse was divided into “blocks,”
with each block having its own telephone. Inmates were permitted to make outgoing calls, but the
person receiving the call must accept the telephone charges, much like a “collect” telephone call.
The workhouse leased a technology system (the system) from Securus Technologies, a company
based in Irving, Texas. The system digitally recorded all telephone calls made from the workhouse
to a hard drive. When an inmate initiated a call, the system played a pre-recorded message that
informed both the caller and the recipient that the call was subject to monitoring and recording.

                Lieutenant Arnold testified that he often received requests from various law
enforcement entities to find recordings of inmates’ telephone calls. To find a recorded telephone
call, Lieutenant Arnold testified that he used a computer query function that allowed him to search
the hard drive according to the outgoing dialed number and the range of dates in which the call was
placed. He stated that the system produced a record of all completed outgoing telephone calls and
all attempted outgoing telephone calls. The record included the date and time that the call was
placed and the receiving, or “target,” telephone number. Upon finding the requested call, he could
use the system to re-record the call onto a compact disc.



         1
          Bedford County has two facilities to house inmates: the Bedford County Jail and the Bedford County
W orkhouse. The workhouse had been operating for two or three years at the time of trial. Both facilities are operated
by the Bedford County Sheriff’s Department. In the case at hand, Mr. Buntley was housed at the workhouse at all times.

                                                         -2-
                Lieutenant Arnold testified that the system had been used at the jail for approximately
eight years and had been used at the workhouse since it first opened two or three years prior to trial.
He testified that, to his knowledge, the system never had any problems recording conversations. He
added that the system, to his knowledge, had never failed to record a telephone call. He never
learned of any discrepancies between the digital hard drive recording and the re-recording ultimately
written to the compact disc. Further, he testified that he had no ability to edit, delete, or re-record
portions of the recorded telephone calls.

                On cross-examination, Lieutenant Arnold admitted that he was never specially trained
at any formal school to operate the system. He testified that Securus Technologies installed and
serviced the system and that he had never personally participated in any maintenance work. He
stated that he could not testify to the “engineering side” of the system and that he was not familiar
with the technology involved in the system. He acknowledged that he could not testify to an absolute
certainty that the software had never failed. Lieutenant Arnold did not know of any “safeguard
mechanisms” or the “failure rate” of those mechanisms. Lieutenant Arnold also testified that the
department did not monitor any calls in real time and solely relied on the system’s records and the
digital recordings. He never compared the compact disc playback to the recording stored on the hard
drive in the present case and could not testify with certainty that the re-recording was accurate.

               Lieutenant Arnold testified that on January 9, 2007, Detective Brian Crews contacted
him and asked whether any calls had been made to the telephone number assigned to “Deals on
Wheels,” an automobile dealership in Shelbyville owned by the defendant. Lieutenant Arnold
searched the system and found that on January 2 and 8, 2007, Mr. Buntley made six telephone calls
from the workhouse to “Deals on Wheels.” Lieutenant Arnold re-recorded these telephone calls onto
a compact disc and delivered it to Detective Crews. The defendant moved to exclude these
recordings, arguing that Lieutenant Arnold’s testimony failed to properly authenticate the compact
disc.

                In the hearing, the defendant argued that pursuant to Tennessee Rule of Evidence
901(b)(9), the workhouse’s call management system “involves a process or a system,” and thus
“evidence describing a process or system used to produce a result” required a “showing that the
process or system produces an accurate result.” The defendant argued that Lieutenant Arnold was
not qualified to testify about the system’s ability for producing accurate recordings because he did
not know the failure rate of the software, whether the recordings could be edited, or whether the
compact disc accurately depicted the original recording. The defendant maintained that only a
representative from Securus Technologies could properly testify to the accuracy and reliability of the
recording process of the system, and without such testimony, the compact disc could not be
authenticated.

                The State argued that nothing in the testimony showed any problem with the system.
Further, the State posited that the defendant’s reliance on Tennessee Rule of Evidence 901(b)(9) was
misplaced. The State reasoned that this rule applies to processes and systems such as DNA testing


                                                 -3-
and did not apply to simply accessing recorded files. The State argued that because Securus’s system
was not new, sophisticated technology, independently showing its reliability was unnecessary.

                The court found that the State had sufficiently authenticated the evidence. The court
opined, “It’s not new technology. It’s not junk technology. It’s very familiar technology.” The
court also reasoned that the jury will “hear certain questions about the evidence and they can weigh
the evidence.” The trial court overruled the motion in limine.

                                             The Trial

                 During the trial, the State first called Lieutenant Arnold, who gave testimony very
similar to his testimony during the hearing on the motion in limine. He gave a brief description of
how the system worked and how Detective Crews had asked him to search for telephone calls made
from the workhouse to the defendant’s automobile dealership between January 1 and 8, 2007.
Through his testimony, the State introduced the compact disc and the record of the six telephone
calls as exhibits to trial.

                The State next called Detective Crews, who testified that he had worked for the City
of Shelbyville Police Department for more than seven years and had been a criminal investigator for
approximately five years. He testified that his involvement with the case started in 2006 when he
investigated a burglary incident that ultimately led to the indictment of Mr. Buntley on aggravated
burglary and theft charges. He testified that he had spoken with Ms. Merlo and her son, Skyler, who
was approximately ten years old, about testifying in Mr. Buntley’s trial. He advised Ms. Merlo that
she was under subpoena to be present at court at 9:00 a.m. on January 9, 2007, and the two made
arrangements for Skyler to arrive at court at 1:00 p.m. due to his school schedule.

                Detective Crews testified that at 9:00 a.m. on January 9, 2007, all witnesses were
present at Mr. Buntley’s trial except for Ms. Merlo. He assigned members of the police department
to search for Ms. Merlo. She could not be found, and the trial against Mr. Buntley had to be
continued to a later date. Detective Crews testified that, later that day, Ms. Merlo was brought into
custody. He interviewed Ms. Merlo, and the information he learned from speaking with her led him
to request from Lieutenant Arnold any telephone calls made from the workhouse to the defendant’s
automobile dealership before Mr. Buntley’s trial.

               Detective Crews testified that he received a compact disc from Lieutenant Arnold
with six telephone conversations recorded on it. He testified that he recognized the voice of the
defendant, as well as the voices of Mr. Buntley and Ms. Merlo, from the recordings. Detective
Crews stated that the defendant and Mr. Buntley were first cousins. He testified that the defendant’s
father owned and operated a bail bond company, Farrar Bonding, at the time the telephone calls were
made. He also stated that the defendant used the nickname “Blue.”

              During Detective Crews’s testimony, the compact disc was played in full to the jury.
The recordings revealed the following information:

                                                -4-
                On January 8, 2007, Mr. Buntley called the defendant and discussed his pending trial
and the charges he was facing. Mr. Buntley told the defendant, “I think old Amy [Merlo]’s gonna
be up there testifying against me.” Mr. Buntley could not directly contact Ms. Merlo from the
workhouse because she had placed a “block” on her telephone, which prevented her from receiving
“collect” telephone calls. However, the defendant utilized a three-way calling feature during his
telephone calls with Mr. Buntley to connect with Ms. Merlo. Thus, the defendant, Mr. Buntley, and
Ms. Merlo effectively had a series of three-person conference calls. Five telephone calls were made
on January 8. The following conversation took place during the first telephone call at 11:55 a.m.:

               MR. BUNTLEY: Hey, you coming to court to testify against me
               tomorrow, ain’t you?
               MS. MERLO: Mark?
               MR. BUNTLEY: Yeah.
               MS. MERLO: I’m not like trying to do all that, but I mean, but they
               -- they come over and they like (inaudible) and I’m gonna have to do
               this or this is going to happen. And they talked to Skyler.
                                 ....
               They wanted to talk to him. I didn’t really have a choice they could
               subpoena me anyway and there wasn’t nothing I could do about it.
                                 ....
               MR. FARRAR: This is Blue. You ain’t going up there to testify
               against him, are you?
                                 ....
               MS. MERLO: No, [I]’m not testifying against him, but my son will
               be.
               MR. BUNTLEY: They’re gonna call you to testify tomorrow. You
               know that, don’t you?
               MS. MERLO: Yes, Mark.
               MR. FARRAR: I mean, hell, Amy, you don’t know nothing, though,
               do you?
                                 ....
               I mean, the boy’s going to get royally f[---]ed tomorrow if somebody
               don’t act right.
               MS. MERLO: Blue, I know what the f[---]’s going on. I know what
               I’m doing, too.
                                 ....
               You act like I’m going to come up there and f[---]ing go -- just like
               tell all this shit, and I’m not.

               Mr. Buntley placed the second call at 12:10 p.m. Before the defendant used three-
way calling to contact Ms. Merlo, the following exchange took place between Mr. Buntley and the
defendant.


                                                -5-
               MR. FARRAR: Lord, she’s gonna royally screw you tomorrow.
               MR. BUNTLEY: I know it, man. It’s f[---]ed up. I had a f[---]ing
               gut feeling she was going to do that shit.

After some discussion, the defendant called Ms. Merlo again. Upon Mr. Buntley telling Ms. Merlo
that he could face several years of imprisonment on the charges, she responded:

               MS. MERLO: Well, I wasn’t even going to go and they said they
               could get me for contempt of court.
                              ....
               MR. BUNTLEY: You’re gonna have to show up now.
               MR. FARRAR: Well --
               MR. BUNTLEY: They can’t -- they can’t make Skyler get on the
               stand.
               MR. FARRAR: Mark, Mark. As far as Amy and him, they don’t
               have to show up tomorrow. They can’t get in no trouble, neither.
                              ....
               They -- they tell you that kind of shit, Amy, to scare you. I ain’t
               taking up for Mark or nothing but he needs some help.
               MR. BUNTLEY: Yeah, I need all the help I can f[---]ing get right
               now.
               MR. FARRAR: Well, the best thing to do is not show up tomorrow.
                              ....
               They arrest you, I’ll come up there and make your bond for free.
               MS. MERLO: Well, you better damn it.
               MR. FARRAR: You just don’t go up there tomorrow.
               MS. MERLO: Then I’m going to be violated.
               MR. FARRAR: You call me.
                              ....
               MS. MERLO: I probably just won’t even show up Mark.
               MR. FARRAR: That’ll be the best thing, to help him out.

                 The defendant and Mr. Buntley were unable to reach Ms. Merlo during Mr. Buntley’s
third call on January 8. However, the defendant told Mr. Buntley that he planned to give Ms. Merlo
and Skyler $50 and send them to Nashville. He also proposed to send somebody with them. The
fourth call of the day started at 2:51 p.m. The defendant once more stated, “But if you go to jail,
we’ll make your bond. It won’t cost you a nickel. But more or less they probably won’t even do
that. That’s at the most.” Also, during this conversation the defendant and Mr. Buntley confirmed
that Ms. Merlo had signed a subpoena and was legally obligated to arrive at court the following day.
The following conversation took place while the defendant was not on the telephone line.

               MS. MERLO: I’m not gonna be there! I’m not gonna be there! I’ve
               already got plans, I already know where I’m going to hide out where

                                                -6-
               they won’t find me. And then at 3:00 I’m going to go up there and
               turn my self [sic] in before I go to work so I can get somebody to
               bond me out.
               MR. BUNTLEY: Amy, you’re not going to be charged with nothing,
               man.
               MS. MERLO: Well, I’m just not going to be at work and them
               mother-f[---]ers come up there and get me, because I’ll lose my job.
               And I just made manager and everything and I ain’t f[---]ing trying to
               do all this shit.
               MR. BUNTLEY: Blue said he was going to give you a hundred
               dollars and tell you to go to Nashville.
                                 ....
               MS. MERLO: A hundred dollars to go to Nashville? What the f[---]
               is a hundred dollars going to do for me?

                After Detective Crews’s testimony and the playback of the compact disc, Ms. Merlo
testified on behalf of the State. She testified that she dated Mr. Buntley and lived with him for a
period of time. Their relationship ended shortly after he went to jail. She stated that Mr. Buntley
was the father of her daughter, Lily, who was two years old at the time of trial. She testified that she
had told Detective Crews that she and her son, Skyler, would testify against Mr. Buntley on January
9, 2007. She agreed to be at court at 9:00 a.m. and she arranged for Skyler to be at court at 1:00 p.m.

                Ms. Merlo testified that prior to January 8, she had planned to be at court for Mr.
Buntley’s trial as a witness for the State. She told the court that she changed her mind about
testifying because “[Mr. Buntley] was just like, well, you know, they offered me 14 years. And he
made me feel bad. You know, I mean, I still loved him.” She testified that she was merely telling
Mr. Buntley what he wanted to hear when she stated during the recorded calls that she had never
planned to testify. Ms. Merlo ultimately testified against Mr. Buntley at trial on March 29, 2007.

                  Both parties stipulated that Ms. Merlo was subpoenaed by the State to Mr. Buntley’s
trial set for 9:00 a.m. on January 9, 2007. The subpoena was issued on December 21, 2006, and Ms.
Merlo was served on December 28. A copy of the subpoena was entered into evidence.

                The State then re-called Detective Crews to testify that he arrested the defendant.
After the grand jury had indicted the defendant, he located the defendant and notified him of the
charges brought against him. He informed the defendant that the bribery charges stemmed from his
offering compensation to Ms. Merlo and offering to make her bond if she was arrested for failing to
show at court. Detective Crews testified that the defendant responded, “[W]ell, I guess I’m guilty
of that. I offered to make her bond for free.”

               The State rested its case. No defense proof was offered, and the defendant chose not
to testify. Based upon the evidence as summarized above, the jury convicted the defendant of
bribing a witness and acquitted the defendant of conspiracy to bribe a witness.

                                                  -7-
               On appeal, the defendant challenges the admission of the compact disc containing the
recorded telephone calls and the sufficiency of the evidence supporting his conviction. We will
analyze each in turn.

             I. Admission of the Compact Disc containing Recorded Telephone Calls

                The defendant contends that the trial court erred by admitting into evidence a compact
disc containing the re-recording of six telephone calls placed by Mr. Buntley to the defendant. The
defendant asserts that the compact disc is a “duplicate” recording of the calls under Tennessee Rule
of Evidence 1001(4) (“A ‘duplicate’ is a copy produced . . . by . . . electronic re-recording . . . .”).
“A duplicate is admissible to the same extent as an original unless a genuine question is raised as to
the authenticity of the original.” Tenn. R. Evid. 1003. The defendant argues that a genuine issue
exists as to the authenticity of the original because the call management system recordings cannot
be authenticated. This argument, in turn, requires analysis pursuant to Tennessee Rule of Evidence
901, which governs the authentication of evidence.

                The defendant relies on Tennessee Rule of Evidence 901(b)(9), alleging that the State
cannot show that the telephone call management system at the workhouse produced an accurate re-
recording of the original telephone calls. The State insists that it has met its burden of authentication
and that the compact disc is admissible.

                Generally, questions concerning the admissibility of evidence rest within the sound
discretion of the trial court, and this court will not interfere with the exercise of this discretion in the
absence of a clear abuse appearing on the face of the record. See State v. DuBose, 953 S.W.2d 649,
652 (Tenn. 1997); State v. Van Tran, 864 S.W.2d 465, 477 (Tenn. 1993); State v. Harris, 839
S.W.2d 54, 73 (Tenn. 1992). An abuse of discretion occurs when the trial court applies an incorrect
legal standard or reaches a conclusion that is “illogical or unreasonable and causes an injustice to
the party complaining.” State v. Ruiz, 204 S.W.3d 772, 778 (Tenn. 2006) (citing Howell v. State,
185 S.W.3d 319, 337 (Tenn. 2006)); see State v. Shirley, 6 S.W.3d 243, 247 (Tenn. 1999).
Authentication of evidence is governed by Tennessee Rule of Evidence 901, which provides in
pertinent part as follows:

                (a) General Provision.
                The requirement of authentication or identification as a condition
                precedent to admissibility is satisfied by evidence sufficient to the
                court to support a finding by the trier of fact that the matter in
                question is what its proponent claims.

                (b) Illustrations.
                By way of illustration only, and not by way of limitation, the
                following are examples of authentication or identification conforming
                with the requirements of this rule:
                                 ....

                                                    -8-
               (9) Process or System.
               Evidence describing a process or system used to produce a result and
               showing that the process or system produces an accurate result.
                              ....

Tenn. R. Evid. 901. As noted above, Rule 901(b)(9) is for “illustration only.” Tenn. R. Evid.
901(b). Moreover, the Advisory Commission Comments to Rule 901 provide that “[s]ubsection
(b)(9) treats authentication of computer documents.” Id., Advisory Comm’n Comments. The
defendant insists, however, that Rule 901(b)(9) serves as the only means of authentication for the
compact disc. We disagree.

                Another means of authentication of evidence pertinent to this case is described by
subsection (b)(5), “Identification of a voice, whether heard firsthand or through mechanical or
electronic transmission or recording, by opinion based upon hearing the voice at any time under
circumstances connecting it with the alleged speaker.” Because the State has met the requirements
of Rule 901(b)(5), there is no need to further analyze whether the compact disc is proper pursuant
to Rule 901(b)(9).

                Detective Crews testified that he listened to the six calls on the compact disc. He
stated that he could recognize the voices of the defendant, Mr. Buntley, and Ms. Merlo from the
recordings. On three occasions he testified that he was certain he could recognize the defendant’s
voice. This testimony suffices to authenticate the compact disc under Rule 901(b)(5).

               For the above stated reasons the trial court did not abuse its discretion in permitting
the playback of the compact disc to the jury.

                        II. Sufficiency of the Evidence of Bribing a Witness

                In his challenge to the sufficiency of the evidence of bribing a witness, the defendant
maintains that the evidence fails to show that the defendant ever intended to induce or actually
induced Ms. Merlo to be absent from Mr. Buntley’s trial. The defendant argues that “nothing that
was discussed during his conversations with Ms. Merlo ‘induced’ her not to appear as a witness
against Mr. Buntley,” and that Ms. Merlo had “consistently indicated to both [the defendant] and Mr.
Buntley that she did not intend to appear as a witness against Mr. Buntley.” Further, the defendant
maintains that the evidence shows that Ms. Merlo was not actually induced by the defendant and that
the defendant’s actions had no actual bearing on Ms. Merlo’s decision not to attend trial.

                 A convicted criminal defendant who challenges the sufficiency of the evidence on
appeal bears the burden of demonstrating why the evidence is insufficient to support the verdict
because a guilty verdict destroys the presumption of innocence and replaces it with a presumption
of guilt. See State v. Evans, 108 S.W.3d 231, 237 (Tenn. 2003); State v. Carruthers, 35 S.W.3d 516,
557-58 (Tenn. 2000); State v. Tuggle, 639 S.W.2d 913, 914 (Tenn. 1982). This court must reject a
defendant’s challenge to the sufficiency of the evidence if, after considering the evidence in a light

                                                 -9-
most favorable to the prosecution, we determine that any rational trier of fact could have found the
essential elements of the crime beyond a reasonable doubt. See Jackson v. Virginia, 443 U.S. 307,
319, 99 S. Ct. 2781, 2789 (1979); State v. Hall, 8 S.W.3d 593, 599 (Tenn. 1999).

                 On appeal, the State is entitled to the strongest legitimate view of the evidence and
all reasonable and legitimate inferences which may be drawn therefrom. See Carruthers, 35 S.W.3d
at 558; Hall, 8 S.W.3d at 599. A guilty verdict by the trier of fact accredits the testimony of the
State’s witnesses and resolves all conflicts in the evidence in favor of the prosecution’s theory. See
State v. Bland, 958 S.W.2d 651, 659 (Tenn. 1997). Issues of the credibility of witnesses, the weight
and value of the evidence, as well as all factual issues raised by the evidence are resolved by the trier
of fact, and this court will not re-weigh or re-evaluate the evidence. See Evans, 108 S.W.3d at 236;
Bland, 958 S.W.2d at 659. This court may not substitute its own inferences drawn from
circumstantial evidence for those drawn by the trier of fact. See Evans, 108 S.W.3d at 236-37;
Carruthers, 35 S.W.3d at 557.

                As applicable in the present case, bribery of a witness occurs when a person “[o]ffers,
confers or agrees to confer anything of value upon a witness or a person the defendant believes will
be called as a witness in any official proceeding with intent to . . . . [i]nduce the witness to be absent
from an official proceeding to which that witness has been legally summoned.” T.C.A. § 39-16-
107(a)(1)(C) (2006).

                The evidence in the present case, in the light most favorable to the State, showed that
the defendant utilized three-way calling to connect Mr. Buntley and Ms. Merlo. He clearly
participated in conversations about Mr. Buntley’s trial, including whether Ms. Merlo should testify.
He told Ms. Merlo that she should “act right” or else Mr. Buntley could face tremendous jail time.
When Ms. Merlo voiced her concerns about being arrested for contempt and losing her job, the
defendant offered to pay her bond “for free.” On another occasion he stated, “But if you go to jail,
we’ll make your bond. It won’t cost you a nickel.” The evidence showed that the defendant’s father
owned a bail bonding business at the time. The defendant also told Mr. Buntley that he would give
Ms. Merlo money to leave town, which Mr. Buntley later repeated to Ms. Merlo. The telephone
conversations also show that the defendant knew that Ms. Merlo was under subpoena, but that he
nevertheless attempted to influence her to be absent at trial. When Detective Crews arrested the
defendant, the defendant stated, “[W]ell, I guess I’m guilty of that. I offered to make her bond for
free.”

                The defendant argues that Ms. Merlo had already stated her intention not to testify
before the defendant offered anything of value to her, therefore nothing he could do would “induce”
her. He argues that Ms. Merlo made clear her intentions to absent herself from trial during the first
January 8, 2007 telephone call and that the defendant’s later offer to pay her bond was merely a
“comment.” However, the evidence, viewed in the light most favorable to the State, shows that the
defendant did not believe Ms. Merlo’s representations that she would not show to trial. After the
first conversation with Ms. Merlo, the defendant told Mr. Buntley, “Lord, she’s gonna royally screw


                                                  -10-
you tomorrow.” Further, Ms. Merlo testified that, prior to the January 8 telephone calls, she had
planned to testify.

                 The defendant’s contention that his actions did not actually induce Ms. Merlo to not
show at trial is unavailing. The statute for bribing a witness clearly defines the offense as offering
anything of value with intent to induce. See id. § 39-16-107(a)(1)(C). Intent to induce is sufficient
to meet the elements of the offense. Ms. Merlo’s failure to be present at trial for reasons other than
the defendant’s offers is irrelevant. A rational trier of fact could find that the defendant offered
something of value, whether it was money to go to Nashville or a free bond, to a witness that he
knew to was legally summoned, with the intent of inducing her to not testify at the trial against Mr.
Buntley. Thus, a reasonable trier of fact could have found the defendant guilty of bribing a witness,
and whether his offers actually succeeded in inducing Ms. Merlo is of no consequence.

               Thus, following the well-settled rules governing our review of the sufficiency of the
convicting evidence, we affirm the defendant’s bribery of a witness conviction.

                                           III. Conclusion

       Because the record supports the trial court’s admission of the compact disc into evidence and
because the evidence presented in the trial court is sufficient to support the conviction, we affirm the
judgment of the trial court.

                                                        ___________________________________
                                                        JAMES CURWOOD WITT, JR., JUDGE




                                                 -11-